166 F.3d 1156
12 Fla. L. Weekly Fed. C 493
Willie James KILLIAN, Plaintiff-Appellant,v.Arnold HOLT, J.W. Ross, et al., Defendants-Appellees.
No. 97-6802.
United States Court of Appeals,Eleventh Circuit.
Feb. 4, 1999.Rehearing Denied May 19, 1999.

Joan B. Singleton, Bessemer, AL, for Plaintiff-Appellant.
Andrew W. Redd, Alabama Dept. of Corrections Legal Div., Montgomery, AL, for Defendants-Appellees.
Appeal from the United States District Court for the Southern District of Alabama.
Before EDMONDSON and BIRCH, Circuit Judges, and MORAN*, District Judge.
PER CURIAM:


1
Plaintiff, an inmate at the Fountain Correctional Center, was injured when he was attacked by another inmate.  He brought this suit under 42 U.S.C. § 1983, alleging violations of his Eighth Amendment rights.  After reviewing the record, we conclude that plaintiff has failed to bring forth evidence from which reasonable jurors could find that defendant prison officials knew of and were deliberately indifferent to a substantial risk of serious harm to inmates, resulting in plaintiff's injuries.  See Hale v. Tallapoosa County, 50 F.3d 1579, 1582 (11th Cir.1995).  Accordingly, we affirm the district court's entry of summary judgment.


2
We further decide that the district court did not err in refusing to appoint counsel for defendant in his section 1983 action.  The district courts have broad discretion in deciding whether to appoint counsel.  28 U.S.C. § 1915(d);  Dean v. Barber, 951 F.2d 1210, 1216 (11th Cir.1992).  The district court did not abuse its discretion in this case.


3
AFFIRMED.



*
 Honorable James B. Moran, Senior U.S. District Judge for the Northern District of Illinois, sitting by designation